                Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05       Desc
                                               Main Document    Page 1 of 68


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Emails:       aram.ordubegian@arentfox.com
                                     douglas.flahaut@arentfox.com
                   6                 christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11

                12     In re                                          Case No. 2:20-bk-10264-ER

                13     450 S. WESTERN, LLC, a California              Chapter 11
                       Limited Liability Company,
                14                                                    NOTICE OF FILING OF EXECUTED
                                                                      PURCHASE AND SALE AGREEMENT
                15                         Debtor and Debtor-in-
                                           Possession                 Proposed Sale Hearing and Auction
                16                                                    Date:   October 14, 2020
                                                                      Time:   10:00 a.m.
                17                                                    Place:  Courtroom 1568
                                                                               255 E. Temple St.,
                18                                                             Los Angeles, CA 90012

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES




                       AFDOCS/22039771.1
                Case 2:20-bk-10264-ER       Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05            Desc
                                             Main Document    Page 2 of 68


                   1           TO     THE    HONORABLE         ERNEST       M.    ROBLES,      UNITED      STATES
                   2   BANKRUPTCY JUDGE; AND ALL INTERESTED PARTIES:
                   3           PLEASE TAKE NOTICE THAT attached as Exhibit 1 hereto is a true and correct copy
                   4   of the Purchase and Sale Agreement executed on September 15, 2020 by and between the Debtor
                   5   and proposed Buyer Evergreen Capital Assets LP. The Debtor anticipates filing a sale motion on
                   6   or before September 23, 2020 such that a sale hearing and auction can be held on October 14,
                   7   2020.
                   8   Dated: September 15, 2020                  ARENT FOX LLP
                   9

                10

                11                                                By: /s/ M. Douglas Flahaut
                                                                      Aram Ordubegian
                12                                                    M. Douglas Flahaut
                                                                      Christopher K.S. Wong
                13                                                    General Bankruptcy and Restructuring Counsel
                                                                      for Debtor and Debtor-In-Possession
                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES

                                                                   -2-
                       AFDOCS/22039771.1
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                         Main Document    Page 3 of 68




                        EXHIBIT 1
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                               Main Document    Page 4 of 68




                            PURCHASE AND SALE AGREEMENT

        THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of the 15th day of September, 2020 (the “Effective Date”), by and between 450 S. Western,
LLC, a California limited liability company, in its capacity as debtor-in-possession in the
bankruptcy case, Case No. 2:20-bk-10264-ER (“Debtor”) (in such capacity, “Seller”) and
Evergreen Capital Assets LP, or its assignee (“Buyer”).

                                          RECITALS

       A.       Debtor has filed a voluntary petition for relief under chapter 11 of the Bankruptcy
Code (the “Chapter 11 Case”) in the United States Bankruptcy Court for the Central District of
California (the “Bankruptcy Court”).

       B.        Seller owns the “Property” (as hereinafter defined) under Section 541 of the
Bankruptcy Code, which Property consists of, among other things, an approximately three-story,
80,046 sq. ft. shopping center on approximately 1.67 acres located at 450 S. Western, Los Angeles,
California, Assessor’s Parcel Number 5503-014-020 and more particularly described on Exhibit
“A”.

        C.      Seller believes a sale of the Property as provided herein is in the best interests of
Seller and its creditors.

      D.    Buyer desires to purchase the Property on the terms and conditions hereinafter
documented.

        E.     The execution and delivery of this Agreement and Seller’s ability to consummate
the transactions set forth in this Agreement are subject to, among other things, the entry of a final,
non-appealable Sale Order under Sections 363 and 365 of the Bankruptcy Code authorizing the
sale of the Property by Seller to Buyer on the terms and conditions set forth herein.

       F.      Seller and Buyer desire to consummate the proposed transaction on October 29,
2020; however, Buyer shall have the option to delay the closing to November 13, 2020 provided
Buyer pays the additional interest on the secured claims between October 30, 2020 and November
13, 2020 on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto,

                                                  1


                                                                                                         3
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document    Page 5 of 68



intending to be legally bound, do hereby agree as follows:

        1.     Purchase and Sale. Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Property on the terms and conditions hereinafter described without representation or warranty
other than those expressly set forth herein.

               1.1    Property. As used herein, the “Property” means, collectively, the
following but expressly excluding any Excluded Property:

                      1.1.1 That certain land described in Exhibit “A”, together with all
easements, rights-of-way, and appurtenances benefiting such land (the “Land”);

                       1.1.2 All improvements, structures and fixtures now or on the “Closing
Date” (as hereinafter defined) located upon the Land (the “Improvements”);

                    1.1.3 Any air rights associated with the operation and maintenance of the
Land and the Improvements;

                     1.1.4 All tangible personal property now or on the Closing Date located
on the Land and Improvements other than the Excluded Property (the “Personal Property”);

                       1.1.5 All outstanding accounts receivable and available cash collateral in
the Seller’s operating account;

                       1.1.6 Seller’s interest in all leases expressly set forth at Exhibit “G” (the
“Leases”), including without limitation all security deposits thereunder which have not been
applied to unpaid rents, which shall be part of the “Leases;”

                       1.1.7 Seller’s right, title and interest in all “Service Agreements” (as
hereinafter defined) expressly set forth at Exhibit “I”, governmental permits, entitlements,
entitlement applications and licenses related to the Land, Improvements or Personal Property and
other approvals, indemnification agreements from third parties to Seller, warranties and guarantees
that Seller has received or applied for in connection with any work or services performed with
respect to, or equipment installed in, the improvements on the Land; and

                        1.1.8 To the extent transferrable and subject to any waivers granted or
settlements entered into by Seller prior to the Effective Date, any and all claims against present
tenants of the Property and all rights, claims and causes of action Seller may have against third
parties for negligence, gross negligence, willful misconduct or fraud in connection with the design

                                                 2


                                                                                                       4
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                               Main Document    Page 6 of 68



or construction of the Property.

                        1.1.9 For the avoidance of doubt, Buyer shall not assume any known or
unknown liabilities of Seller in connection with the Property or otherwise, including but not limited
to any claims that arose prior to Buyer’s acquisition of Title that tenants may have against Seller.
In addition, Buyer shall only assume those Leases, Service Agreements and any other executory
contracts, if any, that are expressly set forth at Exhibit “B” (the “Assumed Contracts”), which
Assumed Contracts shall be assumed and assigned by Buyer pursuant to Section 365 of the
Bankruptcy Code.

                1.2     No Liens, Claims or Encumbrances. The sale, assignment, transfer and
conveyance of the Property shall be made free and clear of all liens, claims (including successor
liability claims), charges, security interests or other interests or encumbrances of any kind, nature
or character, including without limitation all Seller liabilities.

               1.3     Excluded Property. Buyer acknowledges that certain fixtures and personal
property shall not be conveyed to Buyer (collectively, the “Excluded Property”). Seller will
provide Buyer with a good faith proposed list of the Excluded Property within two (2) days of the
Effective Date. Buyer and Seller shall negotiate in good faith to finalize the list of Excluded
Property prior to the date on which the sale hearing shall be held. Such Excluded Property shall
be expressly excluded from the Bill of Sale.

                1.4     Post-Closing Claims. Buyer acknowledges that any claims related to
preferential transfer rights shall not be conveyed to Buyer. After the Closing Date, Buyer hereby
agrees to cooperate with the reasonable request of Seller in connection with Seller’s pursuit,
litigation, and enforcement of such claims, including, to the extent necessary by virtue of Seller’s
ownership of the Property, making submittals and other court filings on Buyer’s behalf, which
submittals and other court filings shall be at the sole cost of Seller.

        2.     Purchase Price. The purchase price (the “Purchase Price”) shall be Forty-Five
Million Five Hundred and Ninety-one Thousand and No/100 Dollars ($45,591,000.00) payable as
a cash deposit and a cash payment at closing as described below plus the allowable amount of the
Buyer’s secured claim subject to the terms of Section 8.8 below. This payment has been adjusted
to include an October payments by Seller of at least $75,000 to the secured creditors senior to
Buyer.

       If the closing occurs after October 29, 2020, the Purchase Price will be increased dollar for
       dollar for all interest charges for all secured creditors that would otherwise have been paid
                                                   3


                                                                                                        5
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                               Main Document    Page 7 of 68



       if the closing had occurred on or before October 29, 2020.




       3.      Payment of Purchase Price. Buyer shall pay the Purchase Price to Seller as follows:

               3.1     Deposit.

                       3.1.1 Within two (2) business days following the Effective Date, Buyer
shall deposit the sum of One Million and No/100 Dollars ($1,000,000.00) (the “Deposit”) into an
escrow account with Chicago Title Insurance Company through its offices located at 3530 Wilshire
Blvd. #1130, Los Angeles, CA 90010, Attention: Anna Ma and Jim Preston (“Escrow Agent”) on
terms and conditions acceptable to Buyer and Seller (the “Escrow”). The Deposit shall be held
by Escrow Agent as a deposit against the Purchase Price in accordance with the terms and
provisions of this Agreement. At all times that the Deposit is being held by the Escrow Agent, the
Deposit shall be invested by Escrow Agent in an interest bearing account, earning interest at readily
available, market rates, as directed or approved by Buyer. The Escrow Agent shall only dispose
of the Deposit as provided in this Agreement. Subject to Section 10.2, in the event that the sale of
the Property does not occur for any reason other than default by the Buyer, then the entire amount
of the Deposit, plus any and all interest earned on the Deposit, shall be returned to Buyer.

                         3.1.2 The following provisions shall control with respect to the rights,
duties and liabilities of Escrow Agent.

               (a)      Escrow Agent acts hereunder as a depository only and is not responsible or
               liable in any manner whatsoever for the (i) sufficiency, correctness, genuineness or
               validity of any written instrument, notice or evidence of a party’s receipt of any
               instruction or notice which is received by Escrow Agent, or (ii) identity or authority
               of any person executing such instruction notice or evidence.

               (b)    Escrow Agent shall have no responsibility hereunder except for the
               performance by it in good faith of the acts to be performed by it hereunder, and
               Escrow Agent shall have no liability except for its own willful misconduct or gross
               negligence.

               (c)     Escrow Agent shall be reimbursed on an equal basis by Buyer and Seller
               for any reasonable expenses incurred by Escrow Agent arising from a dispute with
               respect to the amount held in escrow, including the cost of any legal expenses and

                                                 4


                                                                                                        6
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                               Main Document    Page 8 of 68



               court costs incurred by Escrow Agent, should Escrow Agent deem it necessary to
               retain an attorney with respect to the disposition of the amount held in escrow.

               (d)     In the event of a dispute between the parties hereto with respect to the
               disposition of the amount held in escrow, Escrow Agent shall be entitled, at its own
               discretion, to deliver such amount to an appropriate court of law pending resolution
               of the dispute.

               3.2    Initial Payment. The Purchase Price, as adjusted by the application of the
Deposit and by the prorations and credits specified herein, shall be paid to Escrow Agent by wire
transfer of immediately available funds (through the escrow described in Section 5) on the Closing
Date (the amount to be paid under this Section 3.2 being herein called the “Closing Payment”).

         4.      Conditions Precedent. The obligation of Buyer to purchase, and Seller to sell, the
Property as contemplated by this Agreement is subject to satisfaction of each of the following
respective conditions precedent (any of which may be waived in writing by the party in whose
favor such condition exists) on or before the applicable date specified for satisfaction of the
applicable condition (or, if no date is specified, the Closing Date). If any of such conditions is not
fulfilled (or so waived) pursuant to the terms of this Agreement, then the party in whose favor such
condition exists may terminate this Agreement and, in connection with any such termination made
in accordance with this Section 4, Seller and Buyer shall be released from further obligation or
liability hereunder (except for those obligations and liabilities which, pursuant to the terms of this
Agreement, expressly survive such termination), and the Deposit shall be disposed of in
accordance with Section 10.

               4.1     Title Matters.

                        4.1.1 Title Report. Buyer shall obtain within two (2) business days of the
Effective Date a preliminary title report (“Preliminary Title Report”) covering the Property
prepared by Chicago Title Insurance Company (in its capacity as title company, the “Title
Company”). Seller will provide Buyer with a copy of the existing survey. Buyer will immediately
upon receipt of Seller’s survey order an update of Seller’s survey (the “Survey”). Buyer shall
deliver to Seller a copy of each of the Preliminary Title Report and the Survey promptly following
Buyer’s receipt of each. It is unlikely that Buyer will receive the Survey prior to the close of the
Feasibility Period. Due to the anticipated delay in receiving the Survey, Buyer shall have until
two (2) business days after receipt of the Survey to approve the Survey. If Buyer shall fail to
deliver the “Buyer’s Election Notice” (defined below) on or before the end of the Feasibility

                                                  5


                                                                                                         7
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                               Main Document    Page 9 of 68



Period, then Buyer shall only be deemed to have approved all exceptions to title shown on the
Preliminary Title Report and with respect to the Preliminary Title Report such matters shall be
deemed to be Permitted Exceptions. If Buyer does not approve the Survey within the time limit
described above then Buyer shall be deemed to have approved all exceptions to title shown on the
Survey and such matters shall also be deemed to be Permitted Exceptions. If any exceptions to
title or survey matters that were not Permitted Exceptions, were not described in the Preliminary
Title Report, and were not revealed by the Survey are disclosed after the end of the periods
described above, whether as a result of an update to the Preliminary Title Report, Survey, or
otherwise, then Buyer shall provide Seller with notice of such exceptions to title or survey matters
no later than five (5) days after Buyer obtains knowledge of the same. Seller may elect, in its sole
discretion, to either cure some or all of such exceptions or matters or to decline to take any action
with respect to some or all of any such exceptions or matters by providing written notice of such
election to Buyer. If Seller declines to take any action with respect to some or all of any such
exceptions or matters, then Buyer’s sole remedy shall be to either (i) terminate this Agreement
within five (5) days following its receipt of Seller’s election notice, in which event this Agreement
shall terminate, the Deposit shall be returned to Buyer, and the parties shall have no further rights
or obligations under this Agreement except those that expressly survive termination of this
Agreement, or (ii) waive such exceptions or matters and proceed to Closing in accordance with
the terms of this Agreement. Notwithstanding the foregoing provisions of this Section 4.1.1, Seller
shall be obligated to cause the release at Closing of or cause the Title Insurance Company to insure
over at Closing any “Seller Encumbrances” (which, as used herein, means the lien securing any
loan existing as of the date hereof and encumbering the Property, and any monetary liens, lis
pendens and judgment liens which encumber the Land or the Improvements, but which expressly
excludes any declarations, covenants, easements, or restrictions encumbering the Property). Seller
may elect to effectuate such release concurrent with the Closing using a portion of the Purchase
Price.

                       4.1.2 Title Contingency. A condition precedent to Buyer’s obligation to
purchase the Property shall be the irrevocable and unconditional commitment of Title Company,
subject to Buyer’s compliance with the terms of this Agreement, to issue to Buyer effective as of
the date and time the Deed is recorded, an extended coverage ALTA owner’s form title policy
(“Owner’s Policy”), or equivalent form acceptable to Buyer, with (subject to Buyer’s payment of
the fees and premiums for the issuance of such endorsements in accordance with Section 5.2), with
coverage in the amount of the Purchase Price and dated as of the date and time of recordation of
the Deed, indicating title to the Land (including any easements described herein for the benefit of
the Property) and Improvements to be vested of record in Buyer, subject solely to the “Permitted

                                                 6


                                                                                                        8
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 10 of 68



Exceptions” (as defined below). As used herein:

        “Permitted Exceptions” means the following: (1) the lien of any real estate taxes and
assessments for the “Current Tax Year” (as defined below) and subsequent periods, to the extent
not yet payable, provided that the same are prorated in accordance with this Agreement; (2) such
other matters and exceptions set forth in the Preliminary Title Report or Survey which are approved
or deemed approved by Buyer during the Feasibility Period pursuant to the terms of this
Agreement; and (3) any matters and exceptions not set forth in the Survey or the Preliminary Title
Report, but which are approved or deemed waived by Buyer pursuant to Section 4.1.1.

        “Title Endorsements” means the endorsements included in any title commitment or
proforma or specimen policy issued by the Title Company and shall include, without limitation,
the following endorsements, provided they are available in the State of California: (a) access
(CLTA 103.7 or local equivalent); and (b) separate tax parcel (CLTA 129.1, 129, or a local
equivalent of either).

                 4.2     Feasibility Period. Except as otherwise provided herein, Buyer shall have
until 5:00 p.m. (prevailing Pacific Time) on September 23, 2020 or such earlier date as may be
agreed upon by the parties (the period beginning on the date hereof and ending on such date being
herein called the “Feasibility Period”) within which to perform and complete all of Buyer’s
examinations, reviews and inspections of all matters pertaining to the Property, including, without
limitation, all leases and service contracts, all physical, environmental and compliance matters and
conditions respecting the Property (including, without limitation, all zoning and entitlement
aspects of the Property), copies of Seller’s insurance policies and copies of Seller’s monthly
operating reports filed with the Bankruptcy Court for the Property (together, the “Property
Documents”). Seller will deliver to Buyer copies of the following documents to the extent they
are in Seller’s possession: (i) any plans and specifications for all Improvements on the Property;
(ii) all unexpired warranties and guarantees which Seller has received in connection with any work
or services performed with respect to, or equipment installed in, the improvements on the Property;
(iii) all material, non-privileged documents of Seller relating to the Property, (iv) all Leases, all
material correspondence to or from any tenants and all other files or materials relating to the
Leases; ; and (v) all Service Agreements that will remain in effect after the Closing and all
correspondence and records relating to the on-going operations (including tenant billings) and
maintenance of the Property and such other originals or copies of the Property Documents that
are within Seller’s possession or control. Seller shall obtain and deliver to Buyer no later than
5:00 p.m. on September 21, 2020 the following documents: estoppel certificates executed by the
tenants in the form attached hereto as Exhibit K and copies of notices given to all Tenants whose
                                                    7


                                                                                                        9
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 11 of 68



security deposits were applied to past due rent advising those Tenants that their respective past
due rent has been reduced by their security deposits. Additionally, Seller shall provide Buyer with
reasonable access to the Property and its files relating to the Property upon reasonable advance
notice and shall use reasonable efforts (at no additional cost or expense to Seller) to promptly
provide all other information reasonably requested by Buyer relating to the operation of the
Property that is within Seller’s possession or control.

                         4.2.1 Review Standards. Buyer shall at all times conduct its reviews,
inspections and examinations in a manner so as to not cause any greater than de minimis liability,
damage, loss, cost or expense to Seller or the Property (other than that arising from the discovery
of preexisting conditions) and so as to not unreasonably interfere with or disturb any tenant at the
Property, and Buyer will indemnify, defend, and hold Seller and the Property harmless from and
against any such liability, damage, loss, cost or expense to the extent caused by Buyer’s review,
inspections or examinations of the Property (provided, however, that any such claim for damages
shall exclude any or all indirect, consequential or punitive damages or lost profits of Seller) (the
foregoing obligation surviving any termination of this Agreement), to the extent not arising from
any preexisting condition, and specifically excluding any matters relating to the mere discovery of
existing conditions. Buyer may (a) contact any tenant or service provider of the Property; (b)
contact any governmental authority having jurisdiction over the Property; and (c) perform any
structural or environmental testing of the Property; provided that without the prior written consent
of Seller (which consent shall not be unreasonably withheld or delayed), in no event shall Buyer
make any intrusive environmental or structural testing at the Property (such as soil borings, water
samplings or the like) other than that which may be required in connection with the preparation of
a Phase I environmental assessment of the Property (the “Buyer Phase I”). Seller will provide
Buyer with a copy of the Seller’s Phase I Environmental Site report dated July 10, 2020 (the
“Seller Phase I”), Seller hereby consents to Buyer conducting the Buyer Phase I and Seller hereby
consents to Buyer contacting the preparer of Seller’s Phase I Environmental Site Report to discuss
the content thereof; and Buyer hereby agrees to supply to Seller the report prepared for the Buyer’s
Phase I and any final reports produced in connection with any other invasive testing or asbestos
testing, all within five (5) business days following Buyer’s receipt thereof; provided, however, that
if a final report has not been issued prior to the expiration of the Feasibility Period, Buyer will
supply to Seller the most recent draft report in its possession within one (1) business day of the
expiration of the Feasibility Period. The Buyer Phase I Report and the Seller Phase I Report and
any other reports produced in connection with foregoing shall be provided to Buyer and Seller
subject to the condition that neither Buyer nor Seller nor any potential bidder may (y) rely on the
information contained in such reports or (z) make a claim of reliance on such reports. In the event

                                                 8


                                                                                                        10
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 12 of 68



of any termination hereunder (other than by reason of Seller’s default), at Seller’s written request,
Buyer shall return or destroy all documents and other materials furnished by Seller hereunder.
Promptly upon the completion of any physical inspection of the Property, Buyer shall at its sole
cost and expense cause any portion of the Property damaged or altered by or in connection with
such inspection to be repaired and/or restored to substantially the condition it was in prior to the
inspection. Any inspections undertaken by or on behalf of Buyer pursuant to this Section 4 shall
be at Buyer’s sole risk and the cost and expense of the inspections and tests undertaken pursuant
to this Section 4 shall be borne solely by Buyer.

                       4.2.2 Termination Right. Buyer may determine, on or before the
expiration of the Feasibility Period, based upon its review, examination or inspection of the
Property, whether or not to acquire the Property for any reason or for no reason at all. Buyer shall
notify Seller in writing prior to the expiration of the Feasibility Period if Buyer has elected to
acquire the Property or not to acquire the Property (such notice being herein called the “Buyer’s
Election Notice”). If Buyer elects to terminate this Agreement in Buyer’s Election Notice, this
Agreement, and the obligations of the parties hereunder shall terminate (other than those
obligations that expressly survive a termination of this Agreement).

                       4.2.3 Conduct of Inspections. Buyer, at all times, will conduct all
inspections and reviews in compliance with all Legal Requirements, and in a manner so as to not
cause damage, loss, cost or expense to Seller or the Property. Other than required under the Legal
Requirements, subpoena or other court order, Buyer shall not reveal to any governmental agency
or any other third party (other than Buyer’s employees, agents, attorneys, lenders and advisors)
not approved by Seller the results of or any other information acquired pursuant to its inspections.
“Legal Requirement” shall mean any applicable federal, state, local or municipal constitution,
law, ordinance, rule, order, regulation or statute of any governmental authority bearing on the
construction, alteration, rehabilitation, maintenance, use, operation, sale, transfer or any other
aspect of all or any portion of the Property.

                        4.2.4 Confidentiality. Buyer covenants and agrees that, until the Closing
Date, all information and materials disclosed and/or delivered to it by Seller, or Seller’s agents,
employees and representatives (including without limitation, the Property Documents), are
confidential and proprietary information and shall not be disclosed except in accordance with
Section 11.23 below. Buyer also agrees that, in the event the transactions contemplated in this
Agreement are not consummated as provided herein, Buyer shall promptly return to Seller or notify
Seller in writing that Buyer has destroyed all such information and documentation, and all copies
thereof, together with copies of all third party reports and studies obtained by Buyer with respect
                                                   9


                                                                                                        11
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                             Main Document     Page 13 of 68



to the Property that were not previously provided to Seller pursuant to Section 4.2.1 above, with
any information confidential or proprietary to Buyer redacted.

                        4.2.5 No Representations or Warranties. Except as expressly provided
herein, Seller makes no representations or warranties as to the truth, accuracy or completeness of
any materials, data or other information, if any, supplied to Buyer in connection with Buyer’s
inspection of the Property (e.g., that such materials are complete, accurate or the final version
thereof, or that all such materials are in Seller’s possession). Except for Buyer’s reliance on any
representation and warranties expressly provided herein, it is the parties’ express understanding
and agreement that any such materials are to be provided only for Buyer’s convenience in making
its own examination and determination as to whether it wishes to purchase the Property, and, in
doing so, Buyer shall rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and not on any materials supplied by Seller. Except for Buyer’s reliance on
any representation and warranties expressly provided herein with respect to any such materials,
Buyer expressly disclaims any intent to rely on any such materials provided to it by Seller in
connection with its inspection and agrees that it shall rely solely on its own independently
developed or verified information.

                      4.2.6 Survival. The obligations and agreements of Buyer under this
Section 4.2 (including its indemnification obligations) shall survive Closing or the termination of
this Agreement.

               4.3    Sale Order. As a condition precedent to Buyer’s obligation to acquire the
Property, the Bankruptcy Court shall have entered a sale order (the “Sale Order”), and the Sale
Order shall have become final and non-appealable, including that the time to file an appeal, a
motion for rehearing or reconsideration (excluding any motion under Section 60(b) of the Federal
Rules of Civil Procedure) or a petition for writ of certiorari with respect to the Sale Order must
have expired and no such appeal, motion, or petition is pending.

                4.4    Material Adverse Change. As a condition precedent to Buyer’s obligation
to acquire the Property, there shall not have been any adverse change in the physical condition of
the Property from the Effective Date to the Closing Date.

               4.5      Performance by Seller. The performance and observance, in all material
respects, by Seller of all covenants and agreements of this Agreement to be performed or observed
by Seller prior to or on the Closing Date shall be a condition precedent to Buyer’s obligation to
purchase the Property. Without limitation on the foregoing, in the event that the “Seller Closing

                                                10


                                                                                                      12
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 14 of 68



Certificate” (as hereinafter defined) shall disclose any material adverse changes in the
representations and warranties of Seller contained in this Agreement or any certificate delivered
by Seller in connection herewith which are not otherwise permitted or contemplated by the terms
of this Agreement, then Buyer shall have the right to terminate this Agreement, in which case the
Deposit shall be returned to Buyer.

                4.6     Performance by Buyer. The performance and observance, in all material
respects, by Buyer of all covenants and agreements of this Agreement to be performed or observed
by them prior to or on the Closing Date shall be a condition precedent to Seller’s obligation to sell
the Property. Without limitation on the foregoing, in the event that the “Buyer Closing Certificate”
(as hereinafter defined) shall disclose any material adverse changes in the representations and
warranties of Buyer contained in this Agreement or any certificate delivered by Buyer in
connection herewith which are not permitted or contemplated by the terms of this Agreement, then
Seller shall have the right to terminate this Agreement and the Liquidated Damages Amount shall
be delivered to Seller as liquidated damages.

           4.7  Condition of the Property. THE FOLLOWING PROVISIONS IN THIS
SECTION 4.7 ARE SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 7 OF THIS AGREEMENT:

            (a)  BY ENTERING INTO THIS AGREEMENT, BUYER HAS AGREED TO,
       AND WILL, PERFORM (AND BUYER REPRESENTS AND WARRANTS TO
       SELLER THAT BUYER IS CAPABLE OF PERFORMING) AN INDEPENDENT
       INVESTIGATION, ANALYSIS AND EVALUATION OF THE PROPERTY.

            (b)   BUYER FURTHER ACKNOWLEDGES THAT BUYER HAS
       SUBSTANTIAL EXPERIENCE WITH REAL PROPERTY, AND THAT BUYER WILL
       ACQUIRE THE PROPERTY IN “AS IS, WHERE IS, WITH ALL FAULTS”
       CONDITION, AND SOLELY IN RELIANCE ON BUYER’S OWN INSPECTION AND
       EXAMINATION AND SELLER’S REPRESENTATIONS AND WARRANTIES
       EXPRESSLY CONTAINED HEREIN.

            (c)   EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES
       EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS EXPRESSLY
       UNDERSTOOD AND AGREED THAT SELLER MAKES NO REPRESENTATIONS,
       WARRANTIES OR GUARANTIES OF ANY KIND, NATURE OR SORT, EXPRESS
       OR IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION, PAST, PRESENT

                                                 11


                                                                                                        13
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 15 of 68



      OR FUTURE OPERATION AND/OR PERFORMANCE, OR VALUE, OF THE
      PROPERTY AND THAT SELLER CONVEYS THE PROPERTY TO BUYER “AS IS
      AND WHERE IS, WITH ALL FAULTS,” AND BUYER ACKNOWLEDGES THAT
      SELLER MAKES NO REPRESENTATIONS, GUARANTIES OR WARRANTIES
      WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE QUALITY, CHARACTER,
      EXTENT, PERFORMANCE, CONDITION OR SUITABILITY OF THE PROPERTY
      FOR ANY PURPOSE.

            (d)  BUYER’S INSPECTION, INVESTIGATION AND SURVEY OF THE
      PROPERTY SHALL BE IN LIEU OF ANY NOTICE OR DISCLOSURE REQUIRED
      BY ANY APPLICABLE HEALTH AND SAFETY CODE, OR BY ANY OTHER
      PROVISION OF APPLICABLE LAW, RULE OR REGULATION, INCLUDING,
      WITHOUT LIMITATION, LAWS REQUIRING DISCLOSURE BY SELLER OF
      FLOOD, FIRE, MOLD, SEISMIC HAZARDS, LEAD PAINT, LANDSLIDE AND
      LIQUEFACTION, OTHER GEOLOGICAL HAZARDS, RAILROAD AND OTHER
      UTILITY ACCESS, SOIL CONDITIONS AND OTHER CONDITIONS WHICH MAY
      AFFECT THE USE OF THE PROPERTY, AND BUYER HEREBY WAIVES ANY
      REQUIREMENT FOR A NOTICE PURSUANT TO THOSE PROVISIONS AND
      HEREBY ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN
      INSPECTIONS AND REVIEWS WITH RESPECT TO ALL MATTERS COVERED
      THEREBY, AND HEREBY RELEASES SELLER FROM LIABILITY IN
      CONNECTION WITH ANY SUCH MATTERS THAT ARE NOT THE SUBJECT OF
      SELLER’S REPRESENTATIONS AND WARRANTIES.

           (e)   BUYER ALSO ACKNOWLEDGES AND AGREES THAT, ALTHOUGH
      SELLER HAS PROVIDED TO BUYER THE PROPERTY DOCUMENTS AND OTHER
      DOCUMENTS AND RECORDS, SELLER HAS NOT VERIFIED THE ACCURACY
      THEREOF AND MAKES NO REPRESENTATIONS OR WARRANTIES
      REGARDING THE MATTERS SET FORTH THEREIN EXCEPT AS MAY BE
      EXPRESSLY SET FORTH HEREIN, IT BEING THE RESPONSIBILITY OF BUYER
      TO VERIFY THE ACCURACY OF SUCH MATERIALS.

           (f)  FURTHERMORE, EXCEPT AS TO THOSE REPRESENTATIONS AND
      WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER
      ACKNOWLEDGES THAT SELLER HAS NOT AND DOES NOT MAKE ANY
      REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THE PRESENCE
      OR INTEGRATION OF HAZARDOUS MATERIALS UPON OR WITHIN THE
                                12


                                                                                  14
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 16 of 68



      PROPERTY. IN THAT REGARD, BUYER WILL, PRIOR TO THE EXPIRATION OF
      THE FEASIBILITY PERIOD, CONDUCT ITS OWN INVESTIGATIONS TO
      DETERMINE IF THE PROPERTY CONTAINS ANY HAZARDOUS MATERIALS OR
      TOXIC WASTE, MATERIALS, DISCHARGE, DUMPING OR CONTAMINATION,
      WHETHER SOIL, GROUNDWATER OR OTHERWISE, WHICH VIOLATES ANY
      FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL LAW, REGULATION
      OR ORDER OR REQUIRES REPORTING TO ANY GOVERNMENTAL
      AUTHORITY.

             (g)  EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES
      EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER, FOR ITSELF AND ITS
      OWNERS, SUCCESSORS AND ASSIGNS, HEREBY RELEASES AND FOREVER
      DISCHARGES SELLER, AND ITS PAST, PRESENT AND FUTURE MEMBERS,
      PARTNERS, AFFILIATES, EMPLOYEES, AGENTS, ATTORNEYS, ASSIGNS, AND
      SUCCESSORS-IN-INTEREST FROM ALL PAST, PRESENT AND FUTURE CLAIMS,
      DEMANDS, OBLIGATIONS, LOSSES AND CAUSES OF ACTION OF ANY
      NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, DIRECT OR
      INDIRECT, FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED,
      WHICH ARE BASED UPON OR ARISE OUT OF OR IN CONNECTION WITH THE
      CONDITION OF THE PROPERTY AND, WITH RESPECT TO THE PRESENCE OF
      ANY HAZARDOUS MATERIALS, ANY ENVIRONMENTAL DAMAGES OR
      ENVIRONMENTAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION,
      THE PHYSICAL, STRUCTURAL, GEOLOGICAL, MECHANICAL AND
      ENVIRONMENTAL (SURFACE AND SUBSURFACE) CONDITION OF THE
      PROPERTY OR ANY LAW OR REGULATION RELATING TO HAZARDOUS
      MATERIALS.     WITHOUT LIMITING THE FOREGOING, THIS RELEASE
      SPECIFICALLY APPLIES TO ALL LOSSES AND CLAIMS ARISING UNDER THE
      COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
      LIABILITY ACT OF 1980, AS AMENDED, THE SUPERFUND AMENDMENTS AND
      REAUTHORIZATION ACT OF 1986, (42 U.S.C. SECTIONS 9601 ET SEQ.), THE
      RESOURCES CONSERVATION AND RECOVERY ACT OF 1976, (42 U.S.C.
      SECTIONS 6901 ET SEQ.), THE CLEAN WATER ACT, (33 U.S.C. SECTIONS 466 ET
      SEQ.), THE SAFE DRINKING WATER ACT, (14 U.S.C. SECTION 1401-1450), THE
      HAZARDOUS MATERIALS TRANSPORTATION ACT, (49 U.S.C. SECTIONS 1801
      ET SEQ.), THE TOXIC SUBSTANCE CONTROL ACT, (15 U.S.C. SECTIONS 2601-
      2629), AND ANY OTHER FEDERAL, STATE OR LOCAL LAW OF SIMILAR

                                      13


                                                                                  15
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 17 of 68




                                                                                  16
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                              Main Document     Page 18 of 68



       thereunder; or (iii) which is toxic, explosive, corrosive, infectious or otherwise hazardous
       or is regulated by any federal, state or local governmental authority; or (iv) without
       limitation which contains polychlorinated biphenyls (PCBs), asbestos or urea
       formaldehyde.

The provisions of this Section 4.7 shall survive Closing.

        5.      Closing Procedure. The sale and purchase herein provided shall be consummated
(the “Closing”) at a closing conference, which shall be held on the Closing Date held through
Escrow. Provided all closing conditions set forth in Section 4 have been satisfied or waived, the
Closing shall take place on or before October 29, 2020. Buyer shall have the option, in its sole
discretion, to Close prior to October 29, 2020 if it provides Seller with not less than five (5) days
written notice of the new Closing Date. If Buyer exercises its option to close prior to October 29,
2020 and provided Seller with the required notice, the purchase price shall be adjusted down to
account for the decrease in interest on secured claims. Buyer shall also have an option, in its sole
discretion, to delay the closing to a date on or before November 13, 2020 provided Buyer pays
the additional interest on the secured claims between October 30, 2020 and November 13, 2020
or such earlier date on which the transaction may close (the “Closing Date”) on the terms and
conditions set forth herein.

                5.1      Escrow. Except as otherwise specifically indicated herein, at least one (1)
business day prior to the Closing Date, Seller and Buyer shall deliver to Escrow Agent the items
set forth in Section 5.1.1 and Section 5.1.2. Such delivery shall be made pursuant to separate
escrow instructions (“Escrow Instructions”) to be delivered by each of Buyer and Seller to
Escrow Agent. The conditions to the closing of such escrow shall include the Escrow Agent’s
receipt of the Closing Payment and a notice from each of Buyer and Seller authorizing Escrow
Agent to close the transactions as contemplated herein (each of Buyer and Seller being obligated
to deliver such authorization notice on the Closing Date as soon as it is reasonably satisfied that
the other party is in a position to deliver the items to be delivered by such other party herein).

                        5.1.1 Seller Deliveries. At least one (1) business day prior to the Closing
Date, Seller shall deliver to Buyer through Escrow the following:

                              (a)    One (1) original of a duly executed and acknowledged
       original grant deed (the “Deed”) in the form of Exhibit “C”;

                             (b)    Two (2) originals of a duly executed bill of sale and (“Bill of
       Sale”) from Seller with respect to the Personal Property and Intangible Property included
                                               15


                                                                                                        17
Case 2:20-bk-10264-ER       Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                            Main Document     Page 19 of 68



      in the Property in the form of Exhibit “D”;

                            (c)      Two (2) originals of a duly executed certificate of Seller (the
      “Seller Closing Certificate”) in the form of Exhibit “E” representing to Buyer that the
      representations and warranties of Seller contained in this Agreement are true and correct
      as of the Closing Date in all material respects;

                             (d)     An affidavit pursuant to Section l445(b)(2) of the Code, and
      on which Buyer is entitled to rely, that Seller is not a “foreign person” within the meaning
      of Section l445(f)(3) of the Code. If Seller fails to provide such form on or before the
      Closing Date, Seller agrees that the Escrow Agent shall be authorized and instructed to
      withhold the amount required by the Foreign Investment in Real Property Tax Act at
      Closing from that portion of the Purchase Price that would otherwise be disbursed to Seller
      and to disburse that amount to the Internal Revenue Service in accordance with that act;

                            (e)     Evidence reasonably satisfactory to Title Company
      respecting the due organization of Seller and the due authorization and execution of this
      Agreement and the documents required to be delivered hereunder;

                              (f)     To the extent they are then in Seller’s possession or control,
      and have not heretofore been delivered to Buyer: (i) any plans and specifications for all
      Improvements on the Property; (ii) all unexpired warranties and guarantees which Seller
      has received in connection with any work or services performed with respect to, or
      equipment installed in, the improvements on the Property; (iii) all keys for all
      improvements on the Property; (iv) all material, non-privileged documents of Seller
      relating to the Property, (v) originals of all Leases, all material correspondence to or from
      any tenants and all other files or materials relating to the Leases; and (vi) originals of all
      Service Agreements that will remain in effect after the Closing and all correspondence and
      records relating to the on-going operations (including tenant billings) and maintenance of
      the Property (which materials under this clause (f) may be either delivered at Closing or
      left at the management office at the Property);

                             (g)     One (1) certified copy of the Sale Order; and

                             (h)    Such additional documents as may be reasonably required
      by Buyer and Title Company in order to consummate the transactions hereunder (provided
      the same do not increase in any material respect the costs to, or liability or obligations of,
      Seller in a manner not otherwise provided for herein).
                                             16


                                                                                                       18
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                   Desc
                              Main Document     Page 20 of 68



                      5.1.2 Buyer Deliveries. At least one (1) day prior to the Closing Date,
unless otherwise indicated, Buyer shall deliver to Seller through Escrow the following:

                             (a)    On the Closing Date, the Closing Payment, by wire transfer
       in immediately available federal funds;

                            (b)        Two (2) counterpart originals of a duly executed and
       acknowledged Bill of Sale;

                             (c)    Two (2) originals of a certificate of Buyer (the “Buyer
       Closing Certificate”) in the form of Exhibit “F” representing to Seller that the
       representations and warranties of Buyer contained in this Agreement are true and correct
       as of the Closing Date;

                             (d)     Evidence reasonably satisfactory to Title Company
       respecting the due organization of Buyer and the due authorization and execution of this
       Agreement and the documents required to be delivered hereunder;

                              (e)    Such additional documents as may be reasonably required
       by Seller and Title Company in or to consummate the transactions hereunder (provided the
       same do not increase in any material respect the costs to, or liability or obligations of, Buyer
       in a manner not otherwise provided for herein).

                5.2     Closing Costs. Seller shall pay (i) 100% of all state, county and city transfer
taxes and fees payable, if any, in connection with the transfer contemplated herein, (ii) 100% of
all excise and sales taxes, (iii) 100% of all recording charges for the Deed and the Bill of Sale, to
the extent recorded, (iv) 100% of any lien payment or debt prepayment penalties in connection
with the release of any Seller Encumbrances, (v) 100% of Seller’s legal fees, (vi) the title insurance
premium for the CLTA title insurance policy, (vii) any fees or compensation due CBRE, Inc.
(“Seller’s Broker”) with brokers fees to be limited to $50,000 if there are no overbids, (viii) 50%
of all escrow charges; (ix) 100% of U.S. Trustee’s Fees related to the sale; and (ix) 100% of any
other customary closing costs typically paid by Seller (collectively the “Seller’s Closing Costs”).
Buyer shall pay (i) 100% of its own review costs and third party property inspection fees, including
the cost of any additional environmental, asbestos and physical audits Buyer deems necessary, (ii)
100% of Buyer’s legal fees, (iii) 50% of all escrow charges, (iv) the costs of ALTA extended
coverage and any endorsements to the Owner’s Policy; and (v) 100% of the costs of the Survey.
Any other closing costs shall be allocated in accordance with local custom. Seller and Buyer shall
pay their respective shares of prorations as hereinafter provided.
                                                  17


                                                                                                          19
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 21 of 68



               5.3     Prorations.

                       5.3.1 Items to be Prorated. Subject to Section 5.3.2 below, the following
shall be prorated between Seller and Buyer as of 11:59 p.m. prevailing Pacific Time on the day
prior to the Closing Date (on the basis of the actual number of days elapsed over the applicable
period). Except as expressly provided to the contrary in this Section 5.3, all items of revenue, cost
and expense of the Property, with respect to the period prior to 11:59 p.m. on the day prior to the
Closing Date, shall be for the account of Seller and all items of revenue, cost and expense of the
Property, with respect to the period after 11:59 p.m. on the day prior to the Closing Date, shall be
for the account of Buyer.

                                (a)     All real estate taxes and assessments on the Property and any
       and all personal property and excise taxes for the tax year (the “Current Tax Year”) in
       which the Closing occurs. Seller shall be responsible for all real property taxes, personal
       property taxes, regardless of when payable and when billed, impositions and other
       assessments that are attributable to the period prior to the Closing Date, and Buyer shall be
       responsible for all real property taxes, personal property taxes, regardless of when payable
       and when billed, impositions and other assessments that are attributable to the period from
       and after the Closing Date. If the real property tax rate, personal property tax rate or any
       assessment has not been set for the fiscal year in which the Closing occurs, then the
       proration of such real property tax, personal property tax or assessment shall be based upon
       the rate or assessment for the preceding fiscal year for such tax or assessment which has
       not been set for the fiscal year in which the Closing occurs, and such proration shall be
       adjusted between Seller and Buyer upon presentation of written evidence that the actual
       taxes or assessment paid (determined as of the date such taxes or assessment are actually
       paid) for the fiscal year in which the Closing occurs differ from the amounts used at Closing
       and in accordance with the provisions of Section 5.3.3.

                               (b)     Rents that are delinquent (or payable but unpaid) as of the
       Closing Date shall not be prorated on the Closing Date. Seller agrees to turn over to Buyer
       the rights to all unpaid rents for current tenants. Seller will apply tenant security deposits
       toward unpaid rents (due to the COVID-19 shutdowns) prior to the Closing Date. Seller
       shall leave with Buyer, or provide a credit in an amount equal to, all prepaid rentals for
       periods after the Closing Date and all refundable security deposits (to the extent the
       foregoing were made by tenants under the Leases and are not applied or forfeited prior to
       the Closing Date) to Buyer on the Closing Date in the amounts listed at EXHIBIT B.
       However, with respect to delinquent rents and any other amounts or other rights of any
                                                 18


                                                                                                        20
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                   Desc
                              Main Document     Page 22 of 68



       kind respecting tenants who are no longer tenants of the Property as of the Closing Date,
       Seller shall retain all rights relating thereto. Notwithstanding anything set forth above, the
       Seller shall reject and shall not assign to Buyer all contracts and leases relating to the
       Property, other than leases or contracts, if any, identified as being assumed and assigned
       on Exhibit “B”.

                              (c)    All fees due under any Service Agreements that are not being
       terminated as of the Closing Date.

                         5.3.2 Items Not Prorated. Seller shall use commercially reasonable
efforts to cause meters for utilities at the Property, including telephone, electricity, water and gas,
to be read on the Closing Date, and Buyer shall be responsible for all actions needed to arrange for
utilities to be transferred to the name of Buyer on the Closing Date, including the posting of any
required deposits. In the event a meter reading is unavailable for any particular utility, such utility
shall be prorated in the manner provided in Section 5.3.3 below.

                        5.3.3 Calculation. The prorations and payments shall be made on the
basis of a written statement submitted to Buyer and Seller by Escrow Agent prior to the Close of
Escrow and approved by Buyer and Seller. Any item which cannot be finally prorated because of
the unavailability of information shall be tentatively prorated on the basis of the best data then
available and reprorated when the information is available. In the event any prorations or
apportionments made under this Section 5.3.3 shall prove to be incorrect for any reason, then any
party shall be entitled to an adjustment to correct the same provided a written request identifying
the error in reasonable detail is given to the other party no later than 12 months after the Closing.

        6.      Condemnation or Destruction of Property. In the event that, after the date hereof
but prior to the Closing Date, either any portion of the Property is taken pursuant to eminent
domain proceedings or any of the Improvements on the Property are damaged or destroyed by any
casualty, which would be a material adverse change while Seller shall not have any obligation to
repair or replace any such damage or destruction, Seller shall be required to give Buyer prompt
written notice of the same. If Buyer elects to proceed with this transaction pursuant to Section
4.4, in addition to delivering title Seller shall deliver and assign to Buyer, upon consummation of
the transaction herein provided (except to the extent any condemnation proceeds or insurance
proceeds are attributable to lost rents or other items applicable to any period prior to the Closing),
all claims of Seller respecting any condemnation or casualty insurance coverage, as applicable,
and all condemnation proceeds or proceeds from any such casualty insurance received by Seller
on account of any casualty (except to the extent required for costs of repairs by Seller prior to the

                                                  19


                                                                                                          21
Case 2:20-bk-10264-ER           Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                                Main Document     Page 23 of 68



Closing Date), as applicable.

       7.      Representations and Warranties.

              7.1    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as of the Effective Date and as of the Closing Date the following, to Seller’s
knowledge:

                       7.1.1 Litigation. Except as otherwise described in Exhibit “H”, there is
no pending (and Seller has not received any written notice of any threatened) action, litigation,
condemnation or other proceeding (collectively, “Proceeding”) involving any portion of the
Property or against Seller and Seller is not aware of any Proceeding involving any portion of the
Property that has previously been settled or otherwise concluded. Seller has no knowledge of any
proposed or pending zone changes, contemplated condemnation or existing or contemplated
assessment affecting any portion of the Property.

                      7.1.2 Compliance. Seller has received no written notice from any
governmental authority having jurisdiction over the Property or any insurance carrier of Seller to
the effect that the Property is not in compliance with any applicable codes, laws, statutes,
ordinances, regulations, rules, covenants, conditions or restrictions.

                       7.1.3 Agreements and Contracts. Except as otherwise described in
Exhibit “I”, there are no service agreements, equipment leasing contracts or other contracts or
agreements relating to the Property (including, without limitation, contracts or agreements which
may affect the ownership, management, maintenance, operation, development, construction or
financing of the Property) currently in effect or which will be in force after the Closing, except for
the Leases, the Service Agreements and the Permitted Encumbrances. As used herein, the
“Service Agreements” means, collectively, (i) contracts described in Exhibit “I”, and (ii) contracts
entered into in accordance with this Agreement. Neither Seller nor any party to the Service
Agreements is in monetary default or material non-monetary default under the Service
Agreements. The leases described in Exhibit “H” are the only agreements in force and effect
relating to the occupancy of the Property.

                        7.1.4 Due Authority. This Agreement and all agreements, instruments
and documents herein provided to be executed or to be caused to be executed by Seller is and on
the Closing Date will be duly authorized, executed and delivered by and are binding upon Seller.
Seller has the capacity and authority to enter into this Agreement and consummate the transactions
herein provided without the consent or joinder of any other party.
                                                  20


                                                                                                         22
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 24 of 68



                       7.1.5 Consents; No Conflict. Other than the Sale Order, Seller has
obtained all consents and permissions related to the transactions herein contemplated and required
under any covenant, agreement, encumbrance, or applicable laws. Neither this Agreement nor any
agreement or certificate executed by Seller, nor anything provided in or contemplated by this
Agreement or any such other agreement or certificate, does now or shall hereafter breach, violate,
invalidate, cancel, make inoperative or interfere with, or result in the acceleration or maturity of,
any agreement, document, instrument, right or interest, judgment, order, injunction, decree, law,
regulation or ruling of any court or other governmental authority affecting or relating to Seller or
the Property.

                       7.1.6 Environmental Matters. Except as set forth in the reports described
in Exhibit “J” (the “Environmental Reports”), there is (and has been) no Hazardous Materials at,
upon or adjacent to the Property.

                        7.1.7 Designation of Easements. There exist no unrecorded agreements
that obligate Seller or any of its successors in title or any other party to grant an easement or any
other right of way to any party for any designated areas at the Property.

                        7.1.8 ERISA. Neither (i) any assets of Seller, nor (ii) any funds to be used
by Seller with respect to the transactions contemplated pursuant to this Agreement, are, or at
Closing will be, pursuant to ERISA or the Code considered for any purpose of ERISA or Section
4975 of the Code to be assets of a Plan. Seller is not executing this Agreement and will not be
performing its obligations or exercising its rights or remedies under the Agreement on behalf of or
for the benefit of any Plan. Neither the execution or delivery of this Agreement by Seller, nor the
performance by Seller of its obligations or the exercise of its rights or remedies under this
Agreement, nor any transaction contemplated under this Agreement, is or will be a “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the Code. For the
purposes hereof the following terms shall have the following meanings: “Code” shall mean the
Internal Revenue Code of 1986, as amended; “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended (and any successor statute and any applicable
regulations or guidance promulgated thereunder); and “Plan” shall mean a “plan” as that term is
defined in Section 3(3) of ERISA or Section 4975 of the Code.

                      7.1.9 OFAC. Seller is not a “foreign person” or “foreign corporation” as
those terms are defined in the Internal Revenue Code of 1986 and the regulations promulgated
thereunder. Neither Seller nor any of its affiliates, is (A) conducting any business or engaging in
any transaction or dealing with any person appearing on the U.S. Treasury Department’s OFAC

                                                 21


                                                                                                        23
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                             Main Document     Page 25 of 68



list of prohibited countries, territories, “specifically designated nationals” or “blocked person”
(each a “Prohibited Person”) (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any such Prohibited Person; (B)
engaging in certain dealings with countries and organizations designated under Section 311 of the
USA PATRIOT Act as warranting special measures due to money laundering concerns; (C)
dealing in, or otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001, relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; (D) a foreign shell bank or any person that a financial institution
would be prohibited from transacting with under the USA PATRIOT Act; or I engaging in or
conspiring to engage in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (1) any U.S. anti-money
laundering law, (2) the Foreign Corrupt Practices Act, (3) the U.S. mail and wire fraud statutes,
(4) the Travel Act, (5) any similar or successor statutes or (6) any regulations promulgated under
the foregoing statutes.

                     7.1.10 Property Documents. Prior to the Effective Date, Seller delivered
or otherwise made available to Buyer all Property Documents that are within Seller’s possession
or control at no additional cost or expense to Seller. To Seller’s knowledge, the Property
Documents are not materially false or misleading.

               7.1.11 Physical Condition of the Property. Seller has no knowledge of any adverse
physical condition existing on the Property that would impact the operation and/or performance,
or value of the Property. To the extent that Seller becomes aware of such condition Seller will
disclose such information to Buyer.

               7.2      Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller the following:

                        7.2.1 Due Authority. This Agreement and all agreements, instruments
and documents herein provided to be executed or to be caused to be executed by Buyer are and on
the Closing Date will be duly authorized, executed and delivered by and are binding upon Buyer.
Buyer is Evergreen Capital Assets LP, a limited partnership, duly organized and validly existing
and in good standing under the laws of the State of California, and Buyer is duly authorized and
qualified to do all things required of it under this Agreement. Buyer has the capacity and authority
to enter into this Agreement and consummate the transactions herein provided without the consent

                                                22


                                                                                                       24
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                   Desc
                              Main Document     Page 26 of 68



or joinder of any other party (except as otherwise may be set forth in this Agreement).

                        7.2.2 Consents; No Conflict. Other than the Sale Order, Buyer has
obtained all consents and permissions related to the transactions herein contemplated and required
under any covenant, agreement, encumbrance, or applicable laws. Neither this Agreement nor any
agreement or certificate executed by Buyer under Section 5.1.2, nor anything provided in or
contemplated by this Agreement or any such other agreement or certificate, does now or, to
Buyer’s knowledge, shall hereafter breach, violate, invalidate, cancel, make inoperative or
interfere with, or result in the acceleration or maturity of, any agreement, document, instrument,
right or interest, judgment, order, injunction, decree, law, regulation or ruling of any court or other
governmental authority affecting or relating to Buyer.

                        7.2.3 OFAC. Buyer is not a “foreign person” or “foreign corporation” as
those terms are defined in the Internal Revenue Code of 1986 and the regulations promulgated
thereunder. Neither Buyer nor any of its affiliates, is (A) conducting any business or engaging in
any transaction or dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any such Prohibited Person; (B)
engaging in certain dealings with countries and organizations designated under Section 311 of the
USA PATRIOT Act as warranting special measures due to money laundering concerns; (C)
dealing in, or otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001, relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; (D) a foreign shell bank or any person that a financial institution
would be prohibited from transacting with under the USA PATRIOT Act; or I engaging in or
conspiring to engage in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (1) any U.S. anti-money
laundering law, (2) the Foreign Corrupt Practices Act, (3) the U.S. mail and wire fraud statutes,
(4) the Travel Act, (5) any similar or successor statutes or (6) any regulations promulgated under
the foregoing statutes.

                7.3     No Survival. It is the intention of the parties that the representations and
warranties set forth in this Section 7 shall not survive Closing and shall merge into the Deed.

               7.4    Knowledge. When a statement is made under this Agreement to the
“knowledge” of Seller (or other similar phrase), it means only the present actual knowledge of the
Debtor, without any duty of inquiry, any imputation of the knowledge of another, or independent
investigation of the relevant matter by any individual(s), and without any personal liability.

                                                  23


                                                                                                          25
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                              Main Document     Page 27 of 68



Notwithstanding any provision of this Agreement to the contrary, should any of the foregoing
representations and warranties of Seller become false or inaccurate prior to the Closing Date
through no breach by Seller of its covenants hereunder, and provided Seller discloses the same to
Buyer, in writing, prior to the Closing Date, then Buyer’s sole recourse shall be to either (i)
terminate this Agreement and cancel the Escrow, in which case the Deposit shall be returned to
Buyer and neither Seller nor Buyer will have any further liability or obligation under this
Agreement (except for those obligations which survive in accordance with their terms), or (ii)
proceed with the Closing, without reservation, in which case Buyer shall be deemed to have waived
all claims against Seller with respect to such false or inaccurate representation and warranty.

      8.       Interim Covenants. Until the Closing Date or the sooner termination of this
Agreement:

               8.1    Maintenance and Operation. Seller shall maintain the Property in the same
manner as prior hereto (such maintenance obligations not including capital expenditures or
expenditures not currently being incurred in Seller’s ordinary maintenance of the Property), subject
to reasonable wear and tear and further subject to destruction by casualty or other events beyond
the reasonable control of Seller. Without limitation of the foregoing, Seller shall maintain its
current or comparable insurance.

                8.2    Service Agreements. From the Effective Date until the expiration of the
Feasibility Period, Seller shall not enter into any additional service contracts or other similar
agreements relating to the Property or material modifications to the Service Agreements without
the prior written consent of Buyer, which consent will not be unreasonably withheld. Following
the expiration of the Feasibility Period, Seller shall not enter into any additional service contracts
or other similar agreements relating to the Property or material modifications to the Service
Agreements without the prior written consent of Buyer, which may be granted or withheld in
Buyer’s sole and absolute discretion.

                8.3     Leases. From the Effective Date until the expiration of the Feasibility
Period, Seller shall not terminate, modify, extend, renew, amend, replace or otherwise change any
of the Leases or existing contracts or enter into new leases or contracts without the prior written
consent of Buyer, which consent will not be unreasonably withheld. Following the expiration of
the Feasibility Period, provided that this Agreement has not been terminated, Seller shall not enter
into any new leases or material modifications of existing Leases or such new leases without
Buyer’s prior written consent, which may be granted or withheld in Buyer’s sole and absolute
discretion.

                                                 24


                                                                                                         26
Case 2:20-bk-10264-ER          Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                               Main Document     Page 28 of 68



              8.4    Access to the Property. Seller shall give Buyer access to the Property in
accordance with and subject to the provisions of Section 4.2.

               8.5    Mortgages. Seller shall not encumber the Property with any mortgages or
deeds of trust or other encumbrances other than those that encumber the Property as of the
Effective Date.

               8.6     Bankruptcy Court Filings and Approval.

                        8.6.1 Seller shall use all reasonable efforts to cause the Bankruptcy Court
to enter the Sale Order as soon as possible after October 15, 2020, which Sale Order shall approve
a sale to the successful buyer approved by the Bankruptcy Court.

                      8.6.2 Buyer agrees that it will use commercially reasonable efforts to
promptly take such actions as are reasonably requested by Seller to assist in obtaining entry of the
Sale Order and a finding by the Bankruptcy Court of adequate assurance of future performance by
Buyer under each executory contract to be assumed and assigned to Buyer.

                       8.6.3 Seller and Buyer acknowledge that this Agreement and the sale of
the Property are subject to Bankruptcy Court approval and that the sale is subject to overbid. Seller
and Buyer acknowledge that to obtain such approval, Seller must demonstrate that it has taken
reasonable steps to obtain the highest, best or otherwise financially superior offer possible for the
Property.

                       8.6.4 Seller shall give appropriate notice, and provide appropriate
opportunity for hearing, to all persons entitled thereto, of all motions, orders, hearings and other
proceedings relating to this Agreement and the transactions contemplated hereby and thereby and
such additional notice as ordered by the Bankruptcy Court or as Buyer may reasonably request.

                       8.6.5 In the event an appeal is taken or a stay pending appeal is requested
from the Sale Order, Seller shall immediately notify Buyer of such appeal or stay request and shall
provide to Buyer promptly a copy of the related notice of appeal or order of stay. Seller shall also
provide Buyer with written notice of any motion or application filed in connection with any appeal
from or stay request in respect of either of such orders. Seller and Buyer shall use their respective
commercially reasonable efforts to defend such appeal or stay request and obtain an expedited
resolution of such appeal.

                       8.6.6   After entry of the Sale Order, to the extent Buyer is the successful

                                                 25


                                                                                                        27
Case 2:20-bk-10264-ER          Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                    Desc
                               Main Document     Page 29 of 68



bidder at the Auction, Seller shall not take any action which is intended to, or fail to take any action
the intent of which failure to act is to, result in the reversal, voiding, modification or staying of the
Sale Order.

           8.7 Break-Up Fee.

                 8.7.1          If this Agreement is terminated after the Effective Date pursuant to
Section 9.1.1; Buyer is not in material breach of this Agreement at the time of such termination;
and the Property is sold to a third party then Seller shall pay in cash to Buyer a break-up fee in the
amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Break-Up Fee”) by
wire transfer of immediately available funds to the account specified by Buyer to Seller in writing
within five (5) business days following closing of the Alternative Transaction.




                       8.7.2 Seller agrees and acknowledges that Buyer’s due diligence, efforts,
negotiation and execution of this Agreement have involved substantial investment of management
time and have required significant commitment of financial, legal and other resources by Buyer
and its Affiliates and that such due diligence, efforts, negotiation and execution have provided
value to Seller. The provision of the Break-Up Fee is an integral part of this Agreement, without
which Buyer would not have entered into this Agreement. Seller’s obligation to pay the Break-
Up Fee shall survive the termination of this Agreement.

                8.8     Buyer’s Carve Out for the Benefit of General Unsecured Creditors.

                       8.8.1 Buyer agrees that if the Property is sold pursuant to the terms of this
Agreement or to a third party at auction at the sale hearing contemplated by this Agreement, and
if Buyer receives a payment on account of its secured claim from the sale proceeds, Buyer will,
immediately upon the close of escrow, carve out and transfer the payment received up to Five
Hundred Thousand and 0/100 Dollars ($500,000.00). For the avoidance of doubt, if Buyer receives
$500,000 or more from the sale proceeds, Buyer will transfer $500,000 to Seller. If Buyer receives
$300,000 or any other sum less than $500,000 from the sale proceeds, Buyer will transfer $300,000
or the amount received that is less than $500,000 to Seller (the “Carve Out”). Buyer will not be
required under any circumstance to contribute new money in addition to the Purchase Price to fund
the Carve Out. Seller will hold the amount transferred by Buyer in a segregated account controlled
by Richard Laski or a chapter 7 trustee in the event of a conversion to chapter 7 in trust for the sole
and exclusive benefit of the bankruptcy estate in the Chapter 11 Case and not subject to any secured
claims (the “Carve Out”). Buyer and Seller herein agree that the Carve Out shall be deemed
                                                 26


                                                                                                            28
Case 2:20-bk-10264-ER          Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                               Main Document     Page 30 of 68



unencumbered estate property and distributed pursuant to the priorities set forth in the Bankruptcy
Code. This stipulated carve out of funds shall be binding on the Debtor’s successor(s)-in-interest
(including but not limited to any chapter 7 trustee) in the event of a conversion to chapter 7 or a
dismissal of the chapter 11 Case. In the event of a dismissal of the chapter 11 case and there is no
distribution to unsecured creditors the Carve Out amount shall be returned to Buyer. Buyer’s
ability to credit bid the amount of its secured claim at any auction conducted in connection with
this sale shall be reduced by the Carve Out. In the event the proceeds of the sale of the Property
are such that, after satisfaction of all allowed secured claims and Seller’s Closing Costs (with
brokers fees to be limited to $50,000 if there are no overbids), there is a surplus remaining for the
bankruptcy estate, then Buyer shall be reimbursed from such surplus up to a maximum amount of
the Carve Out. In this manner, Buyer’s obligations to carve out a recovery for the estate shall be
reduced on a dollar for dollar basis for every dollar of cash received by the bankruptcy estate from
the sale, after satisfaction of all allowed secured claims; U.S. Trustee’s Fees related to the sale;
and Seller’s Closing Costs (with brokers fees to be limited to $50,000 if there are no overbids).

                         8.8.2 Notwithstanding anything to the contrary in 8.8.1, if there is an
overbid of at least $50,000,000 and the allowed secured claims are $47,000,000 or less, the Buyer
shall be entitled to a full reimbursement of the Carve Out.

                       8.8.3 Provided the Property is sold to a third party at auction at the sale
hearing contemplated by this Agreement for an amount equal to or greater than $50,000,000, the
provisions set forth above in 8.8.1 and 8.8.2 shall survive the termination of this Agreement.

       9.      Termination.

               9.1   Termination Events.       Notwithstanding anything contained in this
Agreement to the contrary notwithstanding, this Agreement may be terminated at any time prior
to the Closing Date:

                       9.1.1   By Buyer if:

                               (a)    Buyer is not the winning bidder at the sale; or

                             (b)    Seller enters into or consummates a transaction other than
       that contemplated by this Agreement (an “Alternative Transaction”); or

                             (c)    Seller breaches any of its representations, warranties or
       covenants set forth in this Agreement in any material respect or fails to effectuate the

                                                 27


                                                                                                        29
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                             Main Document     Page 31 of 68



      Closing when required under this Agreement; or

                               (d)    The Court approves a minimum overbid for the Property of
      less than $50,000,000.

                     9.1.2     By either Seller or Buyer if:

                           (a)    the Closing does not occur on or prior to October 29, 2020
      (or November 13, 2020 if Buyer exercises its option), other than as a result of a material
      breach by the terminating party, as applicable, of any covenant or agreement contained
      herein;

                              (b)     any of the conditions to Closing shall have become incapable
      of fulfillment other than as a result of a breach by Buyer (if Buyer is the party electing to
      terminate) or Seller (if Seller is the party electing to terminate), as applicable, of any
      covenant or agreement contained herein; or

                           (c)    there shall be in effect a final order of a governmental
      authority of competent jurisdiction restraining, enjoining or otherwise prohibiting the
      Closing.

      10.    DISPOSITION OF DEPOSIT.

          10.1 IF THE TRANSACTION HEREIN PROVIDED SHALL NOT BE
CLOSED BY REASON OF SELLER’S DEFAULT UNDER THIS AGREEMENT OR THE
FAILURE OF SATISFACTION OF THE CONDITIONS BENEFITING BUYER UNDER
SECTION 4 OR THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE
WITH SECTION 9, THEN THE DEPOSIT SHALL BE RETURNED TO BUYER, AND
NO PARTY SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE
OTHER (EXCEPT UNDER THOSE PROVISIONS OF THIS AGREEMENT THAT
EXPRESSLY SURVIVE TERMINATION OF THIS AGREEMENT); PROVIDED,
HOWEVER, IF THE TRANSACTION HEREUNDER SHALL FAIL TO CLOSE SOLELY
DUE TO THE DEFAULT OF SELLER, THEN BUYER, AS ITS SOLE AND
EXECLUSIVE REMEDY, SHALL BE ENTITLED TERMINATE THIS AGREEMENT
AND OBTAIN A RETURN OF THE DEPOSIT, BUT NO OTHER ACTION, FOR
DAMAGES OR OTHERWISE, SHALL BE PERMITTED.

             10.2    IN THE EVENT THE TRANSACTION HEREIN PROVIDED

                                                 28


                                                                                                      30
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 32 of 68




                                                                                  31
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 33 of 68




                                                                                  32
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 34 of 68



than 5:00 p.m. on September 21, 2020.

                 11.4 Survival. Except as otherwise expressly provided herein, none of the
warranties, representations, covenants, obligations, agreements and indemnifications contained in
this Agreement shall survive the Closing and shall be merged with the Deed. By proceeding with
the closing of the sale transaction, Seller and Buyer shall be deemed to have waived, and so
covenant to waive, any claims of defaults or breaches by the other party existing on or as of the
Closing Date whether under this Agreement or any other document or instrument executed by the
other party in connection with this transaction, of which the waiving party was made aware by
notice from the defaulting or breaching party (and, if applicable, which is described on Seller’s
certification of representations and warranties to be delivered at Closing) prior to the Closing Date
for which the other party shall have no liability.

               11.5 Further Instruments. Each party will, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged or delivered any and all such
further instruments and documents as may be necessary or proper, in the reasonable opinion of the
requesting party, in order to carry out the intent and purpose of this Agreement.

               11.6 Cumulative Remedies. Except as otherwise set forth herein, no remedy
conferred upon a party in this Agreement is intended to be exclusive of any other remedy herein
or by law provided or permitted, but each shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law, in equity or by statute (except
as otherwise expressly herein provided).

               11.7 No Waiver. No waiver by a party of any breach of this Agreement or of
any warranty or representation hereunder by the other party shall be deemed to be a waiver of any
other breach by such other party (whether preceding or succeeding and whether or not of the same
or similar nature), and no acceptance of payment or performance by a party after any breach by
the other party shall be deemed to be a waiver of any breach of this Agreement or of any
representation or warranty hereunder by such other party, whether or not the first party knows of
such breach at the time it accepts such payment or performance. No failure or delay by a party to
exercise any right it may have by reason of the default of the other party shall operate as a waiver
of default or modification of this Agreement or shall prevent the exercise of any right by the first
party while the other party continues to be so in default.

               11.8 Consents and Approvals. Except as otherwise expressly provided herein,
any approval or consent provided to be given by a party hereunder must be in writing to be effective

                                                 30


                                                                                                        33
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                              Main Document     Page 35 of 68



and may be given or withheld in the absolute discretion of such party.

               11.9 Press Releases. Any press release issued with respect to the transactions
contemplated by this Agreement shall be subject to the prior approval of Buyer and Seller, which
consent shall not be unreasonably withheld.

              11.10 Modification. This Agreement may not be modified or amended except by
written agreement signed by all parties.

               11.11 Incorporation of Exhibits. All exhibits attached and referred to in this
Agreement are hereby incorporated herein as fully set forth in (and shall be deemed to be a part
of) this Agreement.

                11.12 Entire Agreement. This Agreement contains the entire agreement between
the parties respecting the matters herein set forth and supersedes all prior agreements between the
parties hereto respecting such matters. Seller and Buyer each expressly disclaim any reliance on
any oral or written representations, warranties, comments, statements or assurances made by
Seller, Buyer, and any of their respective affiliates, and their respective agents, employees,
representatives, attorneys or brokers, as an inducement or otherwise, to Buyer’s and Seller’s
respective execution hereof.

                11.13 Non-Business Days. Whenever action must be taken (including the giving
of notice or the delivery of documents) under this Agreement during a certain period of time (or
by a particular date) that ends (or occurs) on a non-business day, then such period (or date) shall
be extended until the immediately following business day. As used herein, “business day” means
any day other than a Saturday, Sunday or federal or California state holiday.

                11.14 Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

               11.15 Interpretation. Words used in the singular shall include the plural, and vice-
versa, and any gender shall be deemed to include the other. Whenever the words “including”,
“include” or “includes” are used in this Agreement, they shall be interpreted in a non-exclusive
manner. The captions and headings of the Sections of this Agreement are for convenience of

                                                 31


                                                                                                        34
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                              Main Document     Page 36 of 68



reference only, and shall not be deemed to define or limit the provisions hereof. Except as
otherwise indicated, all Exhibit and Section references in this Agreement shall be deemed to refer
to the Exhibits and Sections in this Agreement. Each party acknowledges and agrees that this
Agreement (a) has been reviewed by it and its counsel, (b) is the product of negotiations between
the parties, and (c) shall not be deemed prepared or drafted by any one party. In the event of any
dispute between the parties concerning this Agreement, the parties agree that any ambiguity in the
language of the Agreement is to not to be resolved against Seller or Buyer, but shall be given a
reasonable interpretation in accordance with the plain meaning of the terms of this Agreement and
the intent of the parties as manifested hereby.

              11.16 Governing Law. This Agreement is to be governed by and construed in
accordance with federal bankruptcy law, to the extent applicable, and where state law is implicated,
the laws of the State of California shall govern (without regard to conflicts of law). The
Bankruptcy Court shall retain exclusive jurisdiction to enforce the provisions of this Agreement.

               11.17 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, Seller and Buyer do not intend by any provision of this Agreement to confer any right,
remedy or benefit upon any third party, and no third party shall be entitled to enforce or otherwise
shall acquire any right, remedy or benefit by reason of any provision of this Agreement.

               11.18 No Recordation. In no event shall this Agreement or any document or
memorandum related to the subject matter of this Agreement be recorded without the prior written
consent of Seller and except as herein provided.

               11.19 Effectiveness of Agreement. In no event shall any draft of this Agreement
create any obligations or liabilities, it being intended that only a fully executed and delivered copy
of this Agreement will bind the parties hereto.

                11.20 No Joint Venture. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the parties hereto except the
relationship of the seller and buyer specifically established hereby.

               11.21 Successors and Assigns. Buyer may assign this Agreement (in whole or in
part) and any document executed in connection herewith and its rights and obligations hereunder
to a new entity or multiple new entities by delivery of written notice of such assignment to Seller,
provided that such assignee(s) expressly assume(s) the obligations of Buyer. Upon any such
assignment by Buyer and acceptance by such assignee(s) of all rights and obligations under this
Agreement and such other document(s), Buyer shall be relieved from liability under this
                                                 32


                                                                                                         35
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                             Main Document     Page 37 of 68



Agreement and such other document(s).

                11.22 Notices. Any notice which a party is required or may desire to give the
other party shall be in writing and may be delivered (1) personally, (2) by United States registered
or certified mail, postage prepaid, (3) by Federal Express or other reputable courier service
regularly providing evidence of delivery (with charges paid by the party sending the notice); or (4)
by facsimile, provided that such facsimile shall be immediately followed by delivery of such notice
pursuant to clause (1), (2) or (3) above. Any such notice shall be addressed as follows (subject to
the right of a party to designate a different address for itself by notice similarly given):

               To Buyer:
               Evergreen Capital Assets LP
               3919 Beverly Blvd, #202
               Los Angeles, CA 90004
               Attention:    Richard Kim

               With Copy To:
               Krafchak & Lynch
               567 W Channel Islands Blvd, Suite 332
               Port Hueneme, California 93041
               Attention:   Stephanie L. Krafchak

               To Seller:
               Richard J. Laski, Chief Restructuring Officer
               c/o Wilshire Partners of CA, LLC
               470 Maylin St.
               Pasadena, CA 91105

               With Copy To:
               Arent Fox LLP
               555 West Fifth Street, 48th Floor
               Los Angeles, California 90013
               Attention:    Aram Ordubegian


               To Title Company or Escrow:
               Chicago Title Insurance Company
               3530 Wilshire Blvd. #1130

                                                33


                                                                                                       36
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                   Desc
                              Main Document     Page 38 of 68



               Los Angeles, CA 90010
               Attention:    Anna Ma and Jim Preston

Any notice so given by mail shall be deemed to have been given as of the date of delivery (whether
accepted or refused) established by U.S. Post Office return receipt or the overnight carrier’s proof
of delivery, as the case may be. Any such notice not so given shall be deemed given upon actual
receipt of the same by the party to whom the same is to be given. The attorneys for any party
hereto shall be entitled to provide any notice that a party desires to give or is required to give
hereunder.

                 11.23 Legal Costs. The parties hereto agree that they shall pay directly any and
all legal costs, which they have incurred on their own behalf in the preparation of this Agreement,
all other agreements pertaining to this transaction, and that such legal costs shall not be part of the
closing costs. In addition, if any party hereto brings any suit or other proceeding with respect to
the subject matter or the enforcement of this Agreement, the prevailing party (as determined by
the court, agency or other authority before which such suit or proceeding is commenced), in
addition to such other relief as may be awarded, shall be entitled to recover reasonable attorneys’
fees, expenses and costs of investigation actually incurred from the non-prevailing party. The
foregoing includes attorneys’ fees, expenses and costs of investigation (including those incurred
in appellate proceedings), costs incurred in establishing the right to indemnification, or in any
action or participation in, or in connection with, any case or proceeding under Chapter 7, 11 or 13
of the Bankruptcy Code (11 United States Code Sections 101 et seq.), or any successor statutes.
This Section shall survive any termination of this Agreement.

               11.24 Confidentiality. Prior to the entry of the Sale Order, the information
delivered by Seller or discovered by Buyer and its agents in connection with its investigation of
the Property shall remain confidential and shall not be disclosed by either party hereto without the
written consent of the other except (1) to such party’s directors, officers, partners, members,
employees, legal counsel, accountants, prospective lenders, engineers, architects, financial
advisors and similar professionals and consultants to the extent such party deems it necessary or
appropriate in connection with the transaction contemplated hereunder (and such party shall
inform each of the foregoing parties of such party’s obligations under this Paragraph, provided
however, that such parties shall have no liability on account of any failure by any such
representatives and agents to keep such information confidential); (2) as otherwise required by law
or regulation; or (3) to the extent data becomes available to such parties from any other source
(other than by reason of a breach by such party of the confidentiality restrictions herein). Each
party shall indemnify, defend and hold the other party harmless from and against any Claims
                                                 34


                                                                                                          37
Case 2:20-bk-10264-ER         Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                  Desc
                              Main Document     Page 39 of 68



arising from a breach by it of this Section 11.23. The restrictions in this Paragraph shall survive a
termination of this Agreement but shall terminate as to Buyer only upon the purchase of the
Property by Buyer.

               11.25 Time of the Essence. Time is of the essence as to this Agreement and each
and every obligation hereunder.

                11.26 Limitation of Liability. No present or future direct or indirect partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or agent of Buyer or
any affiliate of such parties shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or in connection
with the provisions of this Agreement, or any amendment or amendments to any of the foregoing
made at any time or times, heretofore or hereafter, and Seller, on its behalf and on behalf of its
successors and assigns, shall look solely to the Buyer for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability. For purposes of this
Section 11.26, no negative capital account or any contribution or payment obligation of any partner
or member in Buyer shall constitute an asset of Buyer. The limitations of liability contained herein
are in addition to, and not in limitation of, any limitation on liability applicable to Buyer provided
elsewhere in this Agreement or by law or by any other contract, agreement or instrument. Any
provision providing that it survives the Closing will survive Closing without limitation unless a
specified period is otherwise provided in this Agreement. All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement, unless otherwise
specifically provided herein, will not survive the Closing Date but will be merged into the Deed
and other Closing documents delivered at the Closing.

               11.27 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall constitute one and
the same document.

               11.28 IRS – Form 1099-S. For purposes of complying with Section 6045 of the
Internal Revenue Code of 1986, as amended, Escrow Agent shall be deemed the “person
responsible for closing the transaction” and shall be responsible for obtaining the information
necessary to file with the Internal Revenue Service Form 1099-S, “Statement for Recipients of
Proceeds from Real Estate, Broker and Barter Exchange Transactions.”

         11.29 WAIVER OF JURY TRIAL.      THE PARTIES HEREBY
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY

                                                 35


                                                                                                         38
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 40 of 68



CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.      THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.



 [REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES PAGES FOLLOW]




                                      36


                                                                                  39
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 41 of 68




                                                                                  40
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 42 of 68




                                                                                  41
Case 2:20-bk-10264-ER      Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                           Main Document     Page 43 of 68



                                      EXHIBIT LIST

“A”   -   Description of Land

“B”   -   Assumed Contracts

“C”   -   Form of Deed

“D”   -   Form of Bill of Sale

“E”   -   Form of Seller’s Closing Certificate

“F”   -   Form of Buyer’s Closing Certificate

“G”   -   Leases

“H”   -   Litigation

“I”   -   Service Agreements

“J”   -   Environmental Reports

“K”   -   Estoppel Certificate




                                                                                     42
Case 2:20-bk-10264-ER       Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05             Desc
                            Main Document     Page 44 of 68




                        EXHIBIT “A” - DESCRIPTION OF LAND

Real property in the City of Los Angeles, County of Los Angeles, State of California, described
as follows:


       LOTS 1, 2, 3, 4, 37, 38, 39, 40 AND THE SOUTH 10 FEET OF LOT 36 OF
       TRACT 1624, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
       ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
       21, PAGE(S) 58 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER
       OF SAID COUNTY.


       APN: 5503-014-020.




                                                                                                  43
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 45 of 68




                    EXHIBIT “B” - ASSUMED CONTRACTS




                                                                                  44
Case 2:20-bk-10264-ER           Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                         Desc
                                Main Document     Page 46 of 68




                                 EXHIBIT “C” - FORM OF DEED




RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:




AND MAIL TAX STATEMENTS TO:




APN:


 DOCUMENTARY TRANSFER TAX $________________
   Computed on the consideration or value of property conveyed;
 OR
    Computed on the consideration or value less liens or encumbrances
      remaining at time of sale.
                                                            The tax has been determined by the undersigned grantor



                                             GRANT DEED

        FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
________________________, a ____________________, does hereby GRANT to
______________________________________________, a ____________________ , all of that
certain real property in the City of _______________, County of _____________, State of
California, as more particularly described in Exhibit “A” attached hereto and made a part hereof.

       IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on this
____ day of ____________, 20__.




                                                                                                                     45
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 47 of 68



                                    “GRANTOR”


                                    a


                                    By:
                                    Name:
                                    Title:




                                                                                  46
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                 Desc
                             Main Document     Page 48 of 68




 A notary public or other officer completing this
 certificate verifies only the identity of the
 individual who signed the document to which this
 certificate is attached, and not the truthfulness,
 accuracy, or validity of that document.

State of California           )

County of                     )


On _____________________ before me, ______________________________, a Notary Public,
personally appeared ____________________________________________________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.



Signature                                      (Seal)




                                                                                                      47
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                             Main Document     Page 49 of 68




                         EXHIBIT “D” - FORM OF BILL OF SALE


        For good and valuable consideration, the receipt of which is hereby acknowledged,
____________________, a __________________________ (“Seller”), does hereby sell,
transfer, and convey to _______________________, a ___________________ (“Buyer”) any
and all personal property owned by Seller, except for that certain personal property listed in the
attached Schedule 1, and used exclusively in connection with the operation of that certain real
property more particularly described in Exhibit “A” attached hereto (the “Personal Property”), as
such Personal Property is more particularly described in the attached Schedule 2.

       Seller has executed this Bill of Sale and BARGAINED, SOLD, TRANSFERRED,
CONVEYED and ASSIGNED the Personal Property and Buyer has accepted this Bill of Sale
and purchased the Personal Property AS IS AND WHEREVER LOCATED, WITH ALL
FAULTS AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF
WHATSOEVER NATURE, EXPRESS, IMPLIED, OR STATUTORY, EXCEPT AS
EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE AND PURCHASE
BETWEEN SELLER, ____________________ AND BUYER ____________________,
DATED AS OF ____________________, 2020 (the “PURCHASE AGREEMENT”).




                                                                                                     48
Case 2:20-bk-10264-ER    Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                         Main Document     Page 50 of 68



      Dated this _______ day of ____________________, 2020.



 SELLER:



                                                    By:
                                                    Name:
                                                    Title:

 BUYER:



                                                    By:
                                                    Name:
                                                    Title:




                                                                                   49
Case 2:20-bk-10264-ER       Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05             Desc
                            Main Document     Page 51 of 68



                                  Exhibit “A” to Bill of Sale


                                     Description of Land

Real property in the City of Los Angeles, County of Los Angeles, State of California, described
as follows:


       LOTS 1, 2, 3, 4, 37, 38, 39, 40 AND THE SOUTH 10 FEET OF LOT 36 OF
       TRACT 1624, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
       ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
       21, PAGE(S) 58 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER
       OF SAID COUNTY.


       APN: 5503-014-020.




                                                                                                  50
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 52 of 68



                             Schedule 1 to Bill of Sale


                                Excluded Property




                                                                                  51
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 53 of 68



                             Schedule 2 to Bill of Sale


                            List of Personal Property




                                                                                  52
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                             Main Document     Page 54 of 68




            EXHIBIT “E” - FORM OF SELLER’S CLOSING CERTIFICATE


       THIS SELLER CERTIFICATION (this “Certification”) is made as of the ____ day of
__________, 2020, by ________________, a ________________ (“Seller”), to _____________,
a ________________ (“Buyer”).

                                        R E C I T A L S:

        A.      Pursuant to that certain Purchase and Sale Agreement dated as of _____________,
2020 between Seller and Buyer or its respective predecessor-in-interest (together with all
amendments and addenda thereto, the “Agreement”), Seller has agreed to sell to Buyer that certain
three-story, 80,046 sq. ft. shopping center on approximately 1.67 acres located at 450 S. Western,
Los Angeles, California, Assessor’s Parcel Number 5503-014-020.

       B.      The Agreement requires the delivery of this Certification.

       NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and warrant
to Buyer that:

       1.      Except as specifically set forth below, each and all of the representations and
warranties of Seller contained in the Agreement are true and correct as of the date hereof as if
made on and as of the date hereof.

       2.      This Certification is subject to the terms and conditions of the Agreement.


                                 [Signatures on following page]




                                                                                                     53
Case 2:20-bk-10264-ER     Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05        Desc
                          Main Document     Page 55 of 68



              IN WITNESS WHEREOF, the undersigned has executed this Certification as of
the day and year first above written.

SELLER:


                                        [_______________],
                                        a [_______________]



                                        By:

                                        Name:
                                        Title:




                                                                                          54
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                Desc
                             Main Document     Page 56 of 68




             EXHIBIT “F” - FORM OF BUYER’S CLOSING CERTIFICATE


       THIS BUYER CERTIFICATION (this “Certification”) is made as of the ____ day of
__________, 2020, by ________________, a ________________ (“Buyer”), to _____________,
a ________________ (“Seller”).

                                        R E C I T A L S:

        A.      Pursuant to that certain Purchase and Sale Agreement dated as of _____________,
2020 between Seller and Buyer or its respective predecessor-in-interest (together with all
amendments and addenda thereto, the “Agreement”), Seller has agreed to sell to Buyer that certain
three-story, 80,046 sq. ft. shopping center on approximately 1.67 acres located at 450 S. Western,
Los Angeles, California, Assessor’s Parcel Number 5503-014-020

       B.      The Agreement requires the delivery of this Certification.

        NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and warrant
to Seller that:

       1.      Except as specifically set forth below, each and all of the representations and
warranties of Buyer contained in the Agreement are true and correct as of the date hereof as if
made on and as of the date hereof.

       2.      This Certification is subject to the terms and conditions of the Agreement.


                                 [Signatures on following page]




                                                                                                     55
Case 2:20-bk-10264-ER     Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05        Desc
                          Main Document     Page 57 of 68



              IN WITNESS WHEREOF, the undersigned has executed this Certification as of
the day and year first above written.

BUYER:


                                        [_______________],
                                        a [_______________]



                                        By:

                                        Name:
                                        Title:




                                                                                          56
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 58 of 68




                            EXHIBIT “G” – LEASES




                                                                                  57
Case 2:20-bk-10264-ER        Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05               Desc
                             Main Document     Page 59 of 68




                               EXHIBIT “H” – LITIGATION

1. Admire Capital Lending LLC, et al. v. 450 S. Western, LLC, Case No. BC664871

2. Admire Capital Lending, LLC v. Hyun Soon Oh, et al., Case No. BC686225

3. 450 S. Western, LLC v. Admire Capital Lending, LLC, et al., Case Number 18STCV05636

4. Square Mixx LA Inc. v. 450 S. Western, Case No BC711005

5. 450 S. Western, LLC v. Wilshire Bank, Case No. BC586990

6. One Stop Financial Consulting, Inc., et al. v. 450 S. Western, LLC, BC596025

7. Eunice Y. Tak, et al. v. 450 S. Western, LLC, Case No. 19STCV12979

8. David Rhee, et al. v. Admire Capital Lending, LLC, et al., Case No. 19STCV32953

9. Socal Lien Solutions, LLC, et al. v. Ani Construction, et al., Case No. 19SHLC39510

10. Evergreen Capital Assets v. 450 S. Western, et al., Case No. 19STCV46153

11. Brenda Elizabeth Gutierrez Bautista, et al. v. Beverly World Industries, Inc., dba California
    Market, Case No. BC705775

12. Partner Assessment Corp. v. 450 S. Western, LLC et al., Case No. 20STLC00680

13. Sino-US v. 450 S. Western, LLC, JAMS Reference No. 1220057487




                                                                                                    58
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 60 of 68




                    EXHIBIT “I” - SERVICE AGREEMENTS




                                                                                  59
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 61 of 68




                 EXHIBIT “J” - ENVIRONMENTAL REPORTS




                                                                                  60
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 62 of 68



                                    EXHIBIT “K”

                              ESTOPPEL CERTIFICATE




                                                                                  61
Case 2:20-bk-10264-ER            Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                      Desc
                                 Main Document     Page 63 of 68



                                               EXHIBIT “K”


                           FORM OF TENANT ESTOPPEL CERTIFICATE

Re:     Lease (as modified in the second paragraph below, the “Lease”) dated _____________ between
        ______________ (“Landlord”), and ________________ (“Tenant”), doing business as
        ____________________; Square Footage Leased: _____________ square feet; Store Address:
        ______________________________(the “Premises”)

The undersigned Tenant under the Lease hereby certifies to ____________ and its successors and assigns,
to _________________________, prospective purchaser and its successors and assigns (“Purchaser”) of
that certain real property located at ________________ (the “Property”), which includes the Premises, and
to __________________________ such Purchaser’s lender and its successors and assigns (“Lender”), the
following:

There has not been a cancellation, modification, assignment, sublease, renewal, extension, or amendment
to the Lease, except the following: _______________________.

All Rent (including without limitation, all base rent, additional rent and percentage rent, if any) currently
due and payable by Tenant has been paid through ___________________. The amount of rent prepaid, if
any,    is    $___________________          and     the     security    deposit     made,    if   any,     is
$____________________________. Tenant acknowledges that the current monthly rental payable by
Tenant to Landlord (exclusive of Percentage Rent) is as follows: (i) the monthly base rent:
$_____________________ ; and (ii) the monthly pro-rata share common area maintenance costs, real
property taxes and insurance costs: $_____________________. Tenant’s pro rata share of all NNN
Expenses is _________%. No monthly rent has been paid by Tenant to Landlord more than one (1) month
in advance. The amount of past due Rent owed by Tenant to Landlord, as of the date of this Estoppel
Certificate is: $_____________________.


Other than the Lease, there are no other agreements, written or oral, between Landlord and Tenant regarding
the Premises or Tenant’s obligation to pay rentals under the Lease, and Tenant does not claim a right to any
concessions, free rent, or rental abatement other than as set forth in the Lease.


The Lease commenced on _________________. The Lease terminates on_________________, and
Tenant is not entitled to any renewal options except ______________ years. By the exercise of all such
renewal options, Tenant may extend the Lease until _______________.


The Lease is in full force and effect and Tenant does not have any presently existing claims against Landlord
or any offsets against rent due under the Lease. There are no (i) defaults of Landlord under the Lease, (ii)
existing circumstances which with the passage of time, or notice, or both, would give rise to a default under




                                                                                                                62
Case 2:20-bk-10264-ER             Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                     Desc
                                  Main Document     Page 64 of 68



the Lease, (iii) existing rights to abate, reduce or offset sums against rent or terminate this Lease because
of any other condition, or (iv) existing circumstances which with the passage of time, or notice, or both,
would give rise to a right to abate, reduce or offset sums against rent or terminate the Lease. Tenant has no
defense, claim or demand against Landlord. Tenant acknowledges and agrees that the Lease is triple-net
(NNN).


The Premises have been completed and accepted and are in conformity with the terms of the Lease, and
Tenant is currently occupying the Premises. Tenant has been paid all sums (if any) with respect to
allowances for construction performed at the Premises by Tenant.


Tenant is not a debtor in any bankruptcy proceeding or other insolvency proceeding related to Tenant.


The Tenant has not received any option to purchase any portion of the Premises or the Property, or any
option or right of first refusal relative to the Premises or additional space on the Property.


Tenant has no outstanding offsets or credits against, deductions from, or “free rent” period entitlements
with respect to its future rent obligations.


Attached hereto is an accurate and complete copy of the Lease (and all amendments thereto, and any
guarantees of the Lease). The foregoing information is accurate and complete.


The undersigned represents and warrants that he or she has all requisite authority to execute this Estoppel
Certificate on behalf of Tenant. The undersigned acknowledges that Seller, Purchaser and Lender have
requested the information contained herein for purposes of confirming and clarifying certain provisions of
the Lease and is relying (and will rely) on the truth and accuracy of the representations made herein and
upon the authority of the undersigned to execute this Estoppel Certificate on behalf of Tenant, in connection
with Purchaser’s decision to purchase (or not to purchase) the Property and Lender’s decision to finance
(or not finance) said purchase. This statement shall be binding upon Tenant and Tenant’s heirs, personal
representatives, successors and assigns.



Date:    ___________________


                                  “TENANT”         _________________________




                                                                                                                63
Case 2:20-bk-10264-ER   Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05   Desc
                        Main Document     Page 65 of 68




                                    By:      ___________________
                                    Name: ___________________
                                    Title:   ___________________




                                                                                  64
        Case 2:20-bk-10264-ER                     Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                                      Desc
                                                  Main Document     Page 66 of 68



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF EXECUTED PURCHASE
AND SALE AGREEMENT will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/15/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 9/15/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE

United States Bankruptcy Court
Honorable Ernest M. Robles
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 9/15/2020                   AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                                      Desc
                                                  Main Document     Page 67 of 68


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 180 Filed 09/15/20 Entered 09/15/20 20:26:05                                      Desc
                                                  Main Document     Page 68 of 68


Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lovee.sarenas@lewisbrisbois.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
